Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 3, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on ■ the ground that she voluntarily left her employment without good cause. The record reveals that claimant left her job in New York City to relocate in Florida due to an unhappy marriage. Although she requested a transfer to her employer’s office in Florida, she did not ask for a leave of absence or attempt to relocate to another area in New York. After two months in Florida she returned to New York and resumed living with her husband. The board found that claimant voluntarily left her employment for personal and noncompelling reasons without good cause. This determination is supported by substantial evidence and must, therefore, be sustained by this court. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Koreman and Main, JJ., concur.